                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  STEVEN WAYNE BONILLA,                               Case No. 20-cv-00070-VC (PR)
                  Petitioner,
                                                      ORDER OF DISMISSAL WITH
           v.                                         PREJUDICE
  YVONNE GONZALEZ ROGERS, et al.,
                  Respondents.

       Petitioner Steven Wayne Bonilla, a state inmate, has filed a pro se petition for a writ of

mandamus seeking a default judgment against four federal district court judges for their rulings

in his cases before them.

       A federal judge is absolutely immune from civil liability for acts performed in his or her

judicial capacity and, unlike the judicial immunity available to state judges sued under § 1983, a

federal judge's immunity is not limited to immunity from damages, but extends to actions for

declaratory, injunctive and other equitable relief. See Moore v. Brewster, 96 F.3d 1240, 1243

(9th Cir. 1996), superseded by statute on other grounds; Mullis v. United States Bankruptcy

Court, 828 F.2d 1385, 1394 (9th Cir. 1987).

       Furthermore, Bonilla’s underlying claims are about his state criminal case; therefore, they

are properly brought in his pending federal habeas proceeding.

       Accordingly, this action is dismissed with prejudice because amendment would be futile.

The clerk shall file no further documents in this case after it is closed.



       IT IS SO ORDERED.

Dated: January 15, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
